                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

MICHAEL RAY KING
ADC #161847                                                                       PLAINTIFF

VS.                               5:19-CV-00235-BRW-JJV

TURNTINE, Nurse,
Dub Brassell Detention Center, et al.                                          DEFENDANTS

                                           ORDER

         I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Joe J. Volpe. After careful review, I approve and adopt the Recommended Disposition as

my findings in all respects.

         Accordingly, this case is DISMISSED WITHOUT PREJUDICE due to lack of

prosecution. I certify that an in forma pauperis appeal from this Order would not be taken in

good faith.1

          IT IS SO ORDERED this 24th day of January, 2020.



                                                         Billy Roy Wilson__________________
                                                         UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                               1
